Citation Nr: 0721297	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  96-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was been received to 
reopen a claim of entitlement to service connection for 
arthritis or other disability of the back, right hip, knees, 
and right shoulder.  

2.  Entitlement to service connection for arthritis or other 
disability of the back, the right hip, the knees, and the 
right shoulder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a bladder 
condition.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to compensation for additional disability 
related to reproductive problems and hysterectomy as a result 
of VA medical treatment, including any failure to diagnose or 
treat a disorder, under the provisions of 38 U.S.C.A. § 1151 
(West 2002).

9.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's spouse, and M. A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1994 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 1995, the veteran testified before an RO hearing 
officer.  In January 2002, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The Board remanded the appeal to the RO in February 2003 for 
additional development.  The appeal has been returned to the 
Board for further appellate review

In written correspondence received in March 2007, the veteran 
withdrew her request for an additional hearing before a 
Veterans Law Judge.  

Entitlement to service connection for arthritis or other 
disability of the back, the right hip, the knees, and the 
right shoulder and service connection for anemia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  By rating decision of October 1996, the RO denied service 
connection for arthritis or other disability of the back, 
right hip, knees, and right shoulder and notified the veteran 
of that decision.  

2.  The veteran did not appeal the October 1996 decision and 
it became final.

3.  Evidence received at the RO since the October 1996 rating 
decision raises a reasonable possibility of substantiating 
the claim.

4.  Tinnitus began during active service.  

5.  The competent medical evidence dissociates any bladder 
condition from active service.

6.  The competent medical evidence dissociates migraine 
headaches from active service.

7.  The evidence is in relative equipoise concerning the 
corroboration of a claimed PTSD stressor.

8.  The record contains a diagnosis of PTSD related to a 
sexual assault in service.  

9.  In August 1996, a private hospital performed a salpingo-
oorphectomy.  

10.  The competent medical evidence dissociates any current 
residual of salpingo-oorphectomy from alleged failure of VA 
to provide earlier diagnosis or treatment.

11.  The veteran's service-connected bilateral hearing loss 
has been manifested by Level I hearing in each ear during the 
entire appeal period.  


CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision, which denied service 
connection for arthritis or other disability of the back, 
right hip, knees, and right shoulder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for arthritis or other 
disability of the back, right hip, knees, and right shoulder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A bladder condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159,3.303 
(2006).

6.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

7.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
related to reproductive problems and hysterectomy as a result 
of VA medical treatment, including any failure to diagnose or 
treat a disorder, have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.361 (2006).

8.  The criteria for a compensable initial rating for 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in September 2002, July, September and November 2003, 
and in May 2006, which informed the veteran of what evidence 
is needed to substantiate the claims, what evidence she was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
after the initial adverse decision.  Thus a timing defect has 
occurred.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).   

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, VA did strictly comply with the Federal 
Circuit's holding in Mayfield II.  The Board remanded the 
case specifically for additional notice to the veteran.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Following readjudication of the claim, the RO issued a 
supplemental statement of the case in August 2006.  Thus, the 
Board's adjudication of the claim will not be unfairly 
prejudicial to the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
additional notice requirements, which were supplied to the 
veteran in May 2006 letter.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

New and Material Evidence

In an October 1996 rating decision, the RO determined that 
claims of entitlement to service connection for back, right 
hip, knees, and right shoulder pain inter alia were not well 
grounded.  The veteran was notified of that action in a 
letter dated October 24, 1996 from the RO, but did not 
appeal.  Thus, the rating decision became final absent 
further timely appeal.  38 U.S.C.A. § 7105(b), (c) (West 
2002).  When a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. § 3.156(2006).
 
38 C.F.R. § 3.156(a) (2006) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  

The above-cited version of 38 C.F.R. § 3.156(a) applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran requested in a statement 
received on August 15, 2003 to reopen the previously denied 
claims.  Thus, the claim to reopen was received after the 
effective date of the revision and must be evaluated using 
that version of the regulation.      

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The pertinent evidence of record at the time of the October 
1996 RO rating decision consists of service medical records 
(SMRs), service personnel records, VA and private medical 
reports, and the veteran's and lay witness claims and 
statements. 

The veteran's DD Form 214s reflect that she first served as 
jump-qualified parachute rigger and then as a food service 
specialist and stock clerk during her last two years.

The SMRs reflect no relevant abnormality at entrance.  A 
February 1974 report notes that the veteran injured her right 
hip parachuting three weeks earlier.  Gradual improvement, 
but continued pain, was noted.  A March 1977 report notes 
right arm pain.  The impression was rule-out rheumatoid 
arthritis.  In April 1977, the veteran reported right leg 
pains.  In September 1977, she reported right shoulder pains.  
A possible shoulder separation was noted, but X-rays were 
negative.  In October 1977, she reported back pains.  A 
February 1978 report notes low back pain, but the impression 
was gastroenteritis.  A March 1978 report notes right breast 
pain that spread to the shoulder.  A possible strained muscle 
was noted.  A July 1978 separation examination report 
reflects that the upper and lower extremities and spine were 
normal; however, the veteran checked "yes" to history of 
swollen or painful joints, cramps in legs, arthritis, 
rheumatism, or bursitis, among others.  In September 1978, 
the veteran was seen for a shoulder separation.  A muscle 
spasm on the right side was noted.  An X-ray was negative.  
The impressions were questionable a/c [acromioclavicular 
joint] separation and bruised ribs.  

In November 1993, the veteran was seen for right shoulder 
pains.  In May 1994, she fell in a parking lot.  The right 
arm and shoulder were found to be normal on X-ray.  

In November 1995, the veteran requested service connection 
for a hip condition, bilateral knee condition, and for 
arthritis of the back, among others.  She reported injury to 
these areas due to parachuting. 

During an August 1996 VA orthopedic compensation examination, 
the veteran reported injury to the right knee, right 
shoulder, and right hip while parachuting.  She said that she 
separated her shoulder in the parachuting accident and has 
had continuous pain since then.  The examining physician 
found slight a/c joint tenderness, bilaterally, but no 
abnormality of the hips, knees, shoulders, or back.  

In October 1996, the RO denied service connection for 
arthritis or disability of the back, hip, knees, and right 
shoulder on the basis of no current disability.  The veteran 
did not appeal the decision and it became final.  

The Board reviews all evidence submitted since the final 
October 1996 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it raises a reasonable 
possibility of substantiating the claim.  Evidence submitted 
since the October 1996 decision includes VA treatment 
reports, Social Security Administration (SSA) records, 
private medical records, the veteran's testimony, and lay 
witness statements.  

A private report notes complaints of chronic low back pain in 
January 2003.  

A June 2005 VA orthopedic examination report reflects 
degenerative joint disease of the right shoulder, right hip 
pain attributed to the lumbar spine, right knee degenerative 
joint disease, and chronic left knee sprain.  The physician 
also found degenerative disc disease of the lumbar spine.  
The physician recited a history of a helicopter crash in 
1974, but did not mention the veteran's history of 
parachuting or parachuting injuries in the Army.  The 
physician opined that it is less likely than not that the 
right knee, right shoulder, and right hip are related to 
active service.  

After reviewing the above evidence, the Board finds that new 
and material evidence has been submitted.  The claim was 
previously denied because the claimed joints showed no 
evidence of disability.  The new and material medical 
evidence provides a medical diagnosis of current disability.  
While the physician also offered a negative opinion on the 
etiology, this appears to be based on an inaccurate review of 
the medical evidence, as there is no mention of parachuting 
injuries.  The application to reopen the claim must therefore 
be granted.  38 U.S.C.A. § 5108; Manio, supra.

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his or her 
service as shown by service records, the official history of 
each organization in which she served, her medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Tinnitus

In November 2001, private otolaryngologist J. Williams II, 
M.D., related tinnitus to her noise-induced sensorineural 
hearing loss.

In March 2004 and again in June 2005, a VA physician opined 
that it was less than likely that the veteran's tinnitus is 
related to noise exposure during active service.  The 
physician noted that there was no history of tinnitus during 
active service.  

The Board is compelled in this case to discount the VA 
physician's etiology opinion for three reasons.  First, the 
SMRs clearly reflect that the veteran first complained of ear 
ringing in August 1977.  Secondly, noise exposure during 
active service has already been deemed to have been 
sufficiently harmful to grant service connection for a 
bilateral hearing loss disability.  Third, a private 
otolaryngologist has associated the veteran's tinnitus with 
sensorineural hearing loss, which is service-connected.  
Thus, it becomes difficult to dissociate noise exposure 
during active service from tinnitus, especially where ear 
ringing was noted to have begun during active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that reasonable doubt exists.  
Therefore, the benefit of the doubt doctrine is for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Resolving reasonable doubt in favor of the veteran, 
service connection will be granted.  



Bladder Condition

The SMRs reflect treatment for cystitis or other bladder-
related complaints.  Private medical records dated in the 
1990s note a urinary tract infection and treatment for 
urinary incontinence.  A February 2003 private medical report 
noted a complaint of blood in the urine and an assessment of 
possible urinary stone.  In July 2003, the veteran requested 
service connection for a bladder condition/problem.  The RO 
denied the claim in July 2004.  

During a VA neurology examination in June 2005, the veteran 
reported urinary bladder incontinence.  The impression was 
history of bladder prolapse with associated repeated urinary 
tract infection with status post bladder suspension procedure 
in 1999 with continued minimal bladder incontinence.  The 
examiner dissociated any current urinary finding from any 
urinary problem noted during active service.  

In this case, there is no lay evidence of continuity of 
symptoms dating back to active service.  Nor is there any 
medical evidence tending to relate any current urinary 
bladder condition to active service.  Although the veteran 
attributes her current bladder condition to active service, 
she is not a trained medical professional.  Lay statements 
are competent evidence with regard to descriptions of 
symptoms of disease or disability or an injury, but when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, her statements may determine 
when symptoms arose, but not why they arose.  

The only remaining evidence for consideration is the June 
2005 VA neurology examination report and opinion.  This 
opinion is based on review of the pertinent evidence and 
examination of the veteran.  It is therefore persuasive.  
Unfortunately, it dissociates any current bladder condition 
from active service.  Thus, it preponderates against the 
claim.  After considering all the evidence of record, 
including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a bladder condition is therefore 
denied.  

Migraines

The veteran's SMRs mention treatment for headaches at various 
times.  Migraines were not mentioned, however.  The veteran 
related a history of headaches since childhood during her 
June 2005 VA neurological examination.  The neurologist noted 
an absence of evidence that would point to a definite 
etiology for the current migraines and concluded that it is 
less likely than not that migraines began during active 
service.  

There is no lay evidence of continuity of headache symptoms 
dating back to active service and there is no medical 
evidence tending to relate migraines to active service.  
Although the veteran attributes migraines to active service, 
her opinion is not competent and cannot be afforded any 
weight.  38 C.F.R. § 3.159; Espiritu, supra.  

The only remaining evidence for consideration is the June 
2005 VA neurology examination report and opinion.  This 
opinion is based on review of the pertinent evidence and 
examination of the veteran.  It is therefore persuasive.  
Unfortunately, it dissociates migraines from active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
migraines is therefore denied.  



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court noted that on November 7, 1996, VA revised 
38 C.F.R. §§ 4.125, 4.126, and adopted § 4.130 making DSM-IV(r) 
the standard.  Id, at 139.  The Court stressed that where a 
diagnosis of PTSD has been made, the Board must presume the 
sufficiency of the claimed stressor and the PTSD diagnosis 
itself is presumed to be in conformance with DSM-IV(r) 
standards.  Id, at 140.  Finally, the Court explained that 
DSM-IV(r) differs substantially from DSM-III in that the 
sufficiency of the stressor is more lenient.  Id, at 141.  

The claimed PTSD stressor is a rape.  The Court has stressed 
the necessity of complete development of the evidence if a 
PTSD claim is based on an alleged personal assault.  
Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, 
the Court pointed out that there are special evidentiary 
development procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part 
III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III, 5.14(b) (2).  As to 
personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities. M21-1, Part III, 5.14(c).  Further, the 
provisions of subparagraphs (7) and (8) indicate that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor", and 
that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "[e]vidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."

The record in this case shows that a PTSD diagnosis related 
to an alleged rape has been provided, although not all mental 
health experts agree that PTSD was the correct diagnosis for 
residual anxieties.  Comparing the May 16, 1996, letter from 
VA clinical psychologist and June 1994 VA hospital report 
with August 1, 1996, VA PTSD compensation examination report, 
the PTSD diagnosis is predicated on the fact that the 
reported rape did occur.  The issue to be resolved is whether 
there is credible supporting evidence of the rape.  This 
question is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  All development suggested 
by the evidence has been completed to the extent possible.  

The veteran contends that rapes occurred repeatedly by a 
noncommissioned officer during the last two years of active 
service.  In January 1995 and again in January 2002, the 
veteran testified that she was powerless to prevent repeated 
rapes, as her superiors refused to believe her, i.e., they 
took his word against hers repeatedly.  Her husband testified 
before the undersigned Veterans Law Judge in January 2002 
that prior to the rapes, the veteran was a highly motivated 
airborne-qualified parachute rigger.  But that changed 
suddenly and her job performance became unacceptable to the 
Army.  

Lay witnesses who knew the veteran prior to the alleged rapes 
have reported her remarkably changed attitude and degraded 
social performance since the alleged rapes.  Official 
military personnel records note that in her final year of 
active service, her performance was unacceptably poor, 
whereas she had earlier received commendations.  VA efforts 
to obtain other military records reflect that the accused 
attacker was interviewed and denied all allegations.  There 
was insufficient evidence to prosecute the accused attacker.  
Thus, there are no official records corroborating the 
stressful incident in question.  Under such circumstances, 
the alternative forms of evidence, i.e., evidence of changed 
performance, must be considered.

While not dispositive of the issue, the lay witnesses who 
have testified about or otherwise reported a significant 
change in the veteran's behavior suggests that a stressor 
actually occurred.  A medical diagnosis of PTSD has been 
given (which is proof of a past traumatic incident).  At the 
very least, the evidence is in relative equipoise, that is, 
there is an approximate balance of evidence both for and 
against the actual occurrence of the inservice stressor.  
Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Thus, service connection for PTSD is warranted.

38 U.S.C.A. § 1151 Compensation

The veteran seeks compensation for additional disability 
related to reproductive problems and hysterectomy as a result 
of VA medical treatment, including failure to diagnose or 
treat a disorder, under the provisions of 38 U.S.C.A. § 1151.  
She submitted her claim in October 1998.  

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  
38 U.S.C.A. § 1151 (West 2002).  Those changes apply to this 
case, because VA received the veteran's claim in October 
1998.  See VAOPGCPREC 40-97.  Thus, evidence of an unforeseen 
event or evidence of VA negligence is required in order for 
this claim to be granted.  38 U.S.C.A. § 1151 provides as 
follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2006), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d) (3) of this section.  38 C.F.R. § 3.361(c) 
(2006). 

To establish causation based on lack of informed consent, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination was without the veteran's 
informed consent, or, in appropriate cases, was without the 
veteran's representative's informed consent.  To determine 
whether there was informed consent, VA will consider whether 
the health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  38 
C.F.R. § 17.32(c) (2006).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2006).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c) 
(2006).  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include medical and other records from VA 
medical facilities.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159 (2006).

In this case, the veteran asserts that VA is liable for 
compensation for residuals of total hysterectomy due to 
failure to provide earlier diagnosis and treatment.  

In January 2002, the veteran testified before the undersigned 
Veterans Law Judge that although her separation physical 
examination report notes that a hysterectomy might become 
necessary, this procedure was refused by VA and thus not 
performed until August 1996.  She testified that VA did 
remove an ovarian cyst in the later 1970s, provided non-
surgical treatment for uterine problems through the early 
1990s, and that she had one bad reaction to a VA hormone 
injection.  Total hysterectomy was eventually performed at a 
private hospital in 1996 after a two-year wait for Medicare 
benefits.  She testified that VA's refusal to do the 
hysterectomy earlier led to urinary bladder prolapse, which 
required a tacking procedure to repair, and also led to 
colonic polyps.

The veteran underwent a VA gynecology compensation 
examination in February 2003.  The physician reviewed the 
relevant medical history and noted that the veteran had no 
current disability related to her salpingo-oophorectomy of 
August 1996.  She also underwent bladder reconstruction in 
August 1996 and again in 1999.  The VA physician determined 
that previous VA health care givers had not been negligent.  
Previous VA-administered hormone treatment had been 
appropriate.  The veteran herself had chosen to discontinue 
VA treatment.  

There is no medical evidence that tends to attribute any 
current disability with VA health care, including an alleged 
failure to diagnosis or treat a medical condition.  While the 
veteran asserts a relationship, she is not competent to 
provide that form of evidence.  38 C.F.R. § 3.159; Espiritu, 
supra.  After considering all the evidence of record, 
including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for failure to diagnosis or perform a total hysterectomy must 
be denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

The veteran's bilateral hearing loss disability has been 
rated noncompensable for the entire appeal period under 
Diagnostic Code 6100.  Under that code, a disability rating 
is based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essential normal acuity, through level XI, for 
profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 
et seq., and Part 4, Code 6100-6101.

According to a March 2004 VA authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
35
60
LEFT

25
35
45
60

Average pure tone thresholds were 35, right ear, and 41, left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the each ear.

Applying the audiometric values to 38 C.F.R. § 4.85, Table 
VI, the right ear is Level I and the left ear is Level I.  
This assigned evaluation is determined by mechanically 
applying the audiometry results to the rating criteria.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent VA audiometry again in June 2005.  Her 
test results did not differ significantly from those shown 
above.  Her average pure tone thresholds were 34 in each ear 
and speech audiometry revealed speech recognition ability of 
96 percent in each ear.  This yields Level I hearing in each 
ear according to 38 C.F.R. § 4.85, Table VI. 

At no time during the appeal period has audiometry 
demonstrated a pure tone threshold of 55 decibels or more in 
all four frequencies in either ear.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left ear hearing loss disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant further 
exposition of remote clinical histories and findings 
pertaining to this disability.

Application of such findings to the appropriate Table results 
in the assignment of a noncompensable evaluation for 
bilateral hearing loss.  The rating to be assigned for 
hearing loss is not a matter of judgment, it is simply a 
mechanical application of the audiometry findings to the 
chart.  Id.  Thus, assignment of a compensable evaluation for 
bilateral hearing loss disability is not warranted.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim for a compensable rating for 
bilateral hearing loss disability is denied.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the disability has not been shown to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for arthritis or other 
disability of the back, right hip, knees, and right shoulder; 
to this extent the appeal is granted.  

Service connection for tinnitus is granted.

Service connection for a bladder condition is denied.

Service connection for migraine headaches is denied.

Service connection for PTSD is granted.

Compensation for additional disability related to 
reproductive problems and hysterectomy as a result of VA 
medical treatment, including any failure to diagnose or treat 
a disorder, under the provisions of 38 U.S.C.A. § 1151, is 
denied.

An initial compensable rating for bilateral hearing loss 
disability is denied.   


REMAND

Arthritis of Multiple Joints

Concerning service connection for arthritis or other 
disability of the back, right hip, knees, and right shoulder; 
additional medical information is necessary prior to  
adjudication.  

In June 2005, a VA physician offered a diagnosis of 
degenerative joint disease of the right shoulder, attributed 
right hip pains to the lumbar spine, and found right knee 
degenerative joint disease and a chronic left knee sprain.  
The physician erroneously noted, "There is no evidence in 
the claims file that the patient has a diagnosis of shoulder 
disease, knee problems, or hip problems other than the knee 
sprain on the right, which resolved with treatment."  The 
physician mentioned a 1974 helicopter crash.

In contrast to the above-stated history, the SMRs reflects 
that the veteran earned the parachutist badge, which means 
that she underwent rigorous training for jumping and then did 
perform parachute jumps.  The SMRs also note significantly 
more injury than a resolved right knee sprain.  The SMRs 
indicate that in or around February 1974 the veteran injured 
her right hip in a parachute jump.  Gradual improvement, but 
continued pain, was noted.  A March 1977 report notes right 
arm pain.  The impression was rule-out rheumatoid arthritis.  
In April 1977, the veteran reported right leg pains.  In 
September 1977, she reported right shoulder pains.  A 
possible shoulder separation was noted.  In October 1977, she 
reported back pains and a February 1978 report notes low back 
pain.  A March 1978 report notes right breast pain that 
spread to the shoulder.  A possible strained muscle was 
noted.  A July 1978 medical history questionnaire reflects 
that, the veteran checked "yes" to history of swollen or 
painful joints, cramps in legs, arthritis, rheumatism, or 
bursitis, among others.  In September 1978, the veteran was 
seen for a possible shoulder separation.  The impressions 
were questionable acromioclavicular separation and bruised 
ribs.  

Thus, according to 38 C.F.R. § 4.2, the examination report 
must be returned to the June 2005 VA examiner for 
clarification of the etiology opinion, based on the true 
history of parachuting-related injuries shown in the SMRs.  

Anemia

A June 2005 VA neurology report mentions that hepatitis C was 
found in 1994 with low platelet count, enlarged spleen, and 
anemia seen more recently.  The neurologist attributed anemia 
to intercurrent pelvic bleeding, hemorrhoids, and also to 
hepatitis C.  The neurologist dissociated anemia from active 
service, but noted that the veteran had risk factors for 
hepatitis C during active service.  Thus, service connection 
for hepatitis C in inextricably intertwined with the claim 
for service connection for anemia.  Additional medical 
evidence is would therefore be helpful for adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the June 2005 examining physician for 
an addendum.  The physician is asked to 
do the following:

I.  Note a review of the veteran's 
history of parachuting-related 
injuries in the SMRs.  

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that any 
current disorder of the back, right 
hip, knees, and/or right shoulder is 
related to parachute jumping during 
active service.

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified physician is 
unavailable, a qualified substitute may 
be used.  

2.  The AOJ should also ask the June 2005 
examining physician for an addendum that 
addresses the likelihood that the 
veteran's hepatitis C is related to 
active service.  The physician is asked 
to do the following:

I.  Note a review of the veteran's 
risk factors for hepatitis C, as 
mentioned in the June 2005 neurology 
examination report.  

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that hepatitis 
C is related to active service.

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified physician is 
unavailable, a qualified substitute may 
be used.  

3.  Following completion of the above 
development, the AOJ should review all 
the relevant evidence and readjudicate 
the claims.  If the benefits are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The veteran and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the claims folder should be returned to the 
Board, if in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
she receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


